Mr. Pbesiding Justice Niehaus delivered the opinion of the court. Abstract of the Decision. 1. Set-off and recoupment, § 41*—when evidence sufficient to sustain verdict. In an action by an employee to recover for wages as a screw machine operator, when the amount of work done was undisputed, but defendant endeavored to recoup damages for defective work which had been returned by a purchaser and credit given the latter for a certain sum, where there was evidence that the cost of the materials and labor amounted to the sum claimed by defendant, that the returned articles were worthless for sale, but no proof that the articles might or might not be of any value for any other purpose, evidence held sufficient to sustain a verdict in which defendant was allowed about one-half of his claim. * 2. Appeal and erbob, § 1523*—when error in instruction harmless. Any error in a given instruction is harmless where it is not misleading and it cannot have any effect on the verdict.